Title: From Jonathan Trumbull, Jr. to Antoine-Jean-Louis Le Bègue de Presle Duportail, 26 July 1781
From: Trumbull, Jonathan, Jr.
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


                  sir
                     
                     Head Quarters 26th July 1781
                  
                  I am directed by the Comander in Chief to transmitt to you the inclosed Copy of Charges made against Majr Moreman, by Capt. Billings—upon which His Excellency desires you will order Majr Moreman under an Arrest—At the Same Time the General desires that Majr Moreman’s Charges against Capt. Livermore may be transmitted to the Adjutant General, who has Order to have Capt. Livermore put into Arrest, as soon as the Charges are exhibited—as he was not to be seen last Evening.
                  A Court will be ordered for the Trial of the Gentlemen upon their several Charges.  I am most respectfully sir Your &ca
                  
                     J. Trumbull
                  
               